MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                      Mar 06 2018, 9:32 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                    Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Lee M. Stoy, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Vincent P. Wells, Sr.,                                   March 6, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A04-1709-CR-2126
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D05-1705-F5-118



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A04-1709-CR-2126 | March 6, 2018               Page 1 of 10
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Vincent P. Wells, Sr. (Wells), appeals his sentence

      following his conviction for domestic battery, a Level 5 felony, Ind. Code § 35-

      42-2-1.3(c).


[2]   We affirm.


                                                    ISSUE
[3]   Wells raises one issue on appeal, which we restate as: Whether Wells’ sentence

      is inappropriate in light of the nature of the offense and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   Wells and Ladonna Hinton (Hinton) have been married since September 21,

      2013. Wells and Hinton have one child together, B.H. Wells also has several

      adult children from prior relationships, including Kayasha Wells (Kayasha).


[5]   In approximately January of 2017, Wells and Hinton, along with five-year-old

      B.H., moved into Kayasha’s apartment in Fort Wayne, Allen County, Indiana.

      Sometime in March of 2017, Kayasha and her pastor, Cynthia Bennett (Pastor

      Bennett), traveled to Arkansas for “a revival.” (Tr. Vol. II, p. 127). Wells

      offered to care for Kayasha’s three children, ages nine, six, and five, and Pastor

      Bennett’s three grandchildren, ages three, two and one, during their absence.


[6]   On March 17, 2017, at 6:30 a.m., Hinton awoke to the sound of Wells “yelling

      and shouting throughout the house,” followed by him hitting her on the “lower

      back and legs” with his belt. (Tr. Vol. II, p. 27). Hinton subsequently got out

      Court of Appeals of Indiana | Memorandum Decision 02A04-1709-CR-2126 | March 6, 2018   Page 2 of 10
      of bed, readied B.H. for preschool, and walked with B.H. to the bus stop. A

      short time later, Kayasha’s children walked themselves to their bus stop. Pastor

      Bennett’s grandchildren remained inside the apartment, sleeping or playing in

      their bedrooms.


[7]   When Hinton returned to the apartment, she informed Wells that she had a

      meeting at B.H.’s school at 11:00 a.m.; however, Wells told her “no . . . that

      [she] had to stay and watch [Pastor Bennett’s grandchildren because] there’s

      nobody to watch them.” (Tr. Vol. II, pp. 30-31). Wells purportedly had plans

      that morning to repair someone’s vehicle, but Hinton was suspicious that Wells

      was actually engaging in extramarital activity with another female.

      Furthermore, Hinton had no interest in babysitting Pastor Bennett’s

      grandchildren. Thus, a shouting match ensued, which escalated to a “tussle”

      consisting of them “pushing each other back and forth.” (Tr. Vol. II, p. 32).

      Hinton ripped Wells’ shirt, and he pushed her so that she “fell back onto the

      couch,” at which time Wells had “one hand [grabbing Hinton’s hair] and the

      other hand, he [used to] hit[] [Hinton] upside [her] head.” (Tr. Vol. II, p. 32).

      By then, Hinton “was doing everything that [she] could to get away from

      [Wells].” (Tr. Vol. II, p. 32). Wells eventually stopped hitting, but the arguing

      persisted. Hinton began “calling him names,” including telling “him he was the

      devil.” (Tr. Vol. II, p. 36). Then, when Hinton said, “Shut up, you child

      molester,” Wells responded by punching her in the nose. (Tr. Vol. II, p. 36).

      Blood immediately began “dripping,” and Hinton was crying and shaking and




      Court of Appeals of Indiana | Memorandum Decision 02A04-1709-CR-2126 | March 6, 2018   Page 3 of 10
       “couldn’t breathe.” (Tr. Vol. II, p. 37). She asked Wells to get a towel before

       she “just blacked out.” (Tr. Vol. II, p. 37).


[8]    After Hinton “came to,” she began packing up her belongings, and those of

       B.H., with the intention of leaving. (Tr. Vol. II, p. 37). However, after

       gathering her bags, Wells stood in front of the door to block her. Wells called

       Pastor Bennett, who convinced Wells to allow Hinton to leave. As Hinton

       walked away from the building, she called the police.


[9]    On May 2, 2017, the State filed an Information, charging Wells with Count I,

       domestic battery resulting in serious bodily injury, a Level 5 felony, I.C. § 35-

       42-2-1.3(c); Count II, domestic battery in the presence of a child under sixteen

       years of age, a Level 6 felony, I.C. § 35-42-2-1.3(b); and Count III, criminal

       confinement, a Level 6 felony, I.C. § 35-42-3-3(a). On May 5, 2017, the trial

       court issued a no-contact order against Wells, prohibiting him from contacting

       Hinton “in person, by telephone or letter, through an intermediary, or in any

       other way, directly or indirectly . . . while released from custody pending trial.

       This includes, but is not limited to, acts of harassment, stalking, intimidation,

       threats, and physical force of any kind.” (Appellant’s Conf. App. Vol. II, p.

       23). On May 24, 2017, the State filed notice of its intent to seek a habitual

       offender sentencing enhancement based on Wells’ prior felony convictions.


[10]   On July 25 and 26, 2017, the trial court conducted a bifurcated jury trial.

       Despite Wells’ claim of self-defense, at the close of the evidence, the jury

       returned a guilty verdict as to Counts I and II, the domestic battery charges.


       Court of Appeals of Indiana | Memorandum Decision 02A04-1709-CR-2126 | March 6, 2018   Page 4 of 10
       The jury found Wells not guilty of Count III, criminal confinement. Thereafter,

       additional evidence was presented, and the jury found Wells to be a habitual

       offender. The trial court entered judgments of conviction and acquittal in

       accordance with the verdict. On August 22, 2017, the trial court held a

       sentencing hearing. The trial court merged Count II into Count I and imposed

       a six-year sentence for domestic battery as a Level 5 felony. The trial court then

       added a six-year habitual offender enhancement, resulting in an aggregate, fully

       executed sentence of twelve years.


[11]   Wells now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[12]   Wells claims that his twelve-year sentence is inappropriate. Pursuant to

       Indiana Appellate Rule 7(B), our court may revise a sentence that is otherwise

       authorized by statute if, “after due consideration of the trial court’s decision,

       [we] find[] that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” “‘[S]entencing is principally a discretionary

       function in which the trial court’s judgment should receive considerable

       deference.’” Parks v. State, 22 N.E.3d 552, 555 (Ind. 2014) (quoting Cardwell v.

       State, 895 N.E.2d 1219, 1222 (Ind. 2008)).


[13]   Appellate Rule 7(B) provides for sentence review in an “attempt to leaven the

       outliers, and identify some guiding principles for trial courts and those charged

       with improvement of the sentencing statutes, but not to achieve a perceived

       ‘correct’ result in each case.” Cardwell, 895 N.E.2d at 1225. “[W]hether we

       Court of Appeals of Indiana | Memorandum Decision 02A04-1709-CR-2126 | March 6, 2018   Page 5 of 10
       regard a sentence as appropriate at the end of the day turns on our sense of the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Id. at 1224.

       Our court focuses on “the length of the aggregate sentence and how it is to be

       served.” Id. Wells bears the burden of persuading this court that his sentence is

       inappropriate. Corbally v. State, 5 N.E.3d 463, 471 (Ind. Ct. App. 2014).


[14]   With respect to the nature of the offense, “the advisory sentence is the starting

       point [that] our legislature has selected as [an] appropriate sentence for the

       crime committed.” Richardson v. State, 906 N.E.2d 241, 247 (Ind. Ct. App.

       2009). In this case, Wells was convicted of Level 5 felony domestic battery

       resulting in serious bodily injury, which is punishable by “a fixed term of

       between one (1) and six (6) years, with the advisory sentence being three (3)

       years.” I.C. § 35-50-2-6(b). In addition, Wells was found to be a habitual

       offender, which allows the trial court to impose “an additional fixed term that is

       between . . . two (2) years and six (6) years[] for a person convicted of a Level 5

       . . . felony.” I.C. § 35-50-2-8(i)(2). Thus, the trial court imposed the maximum

       sentence allowed by the law—i.e., twelve years.


[15]   The evidence establishes that Wells battered his wife, who is also the mother of

       his child. He grabbed her by the hair while he repeatedly hit her in the head,

       and in response to her name-calling, he punched her in the nose and caused her

       to lose consciousness. Wells now argues that “the nature and circumstances of

       this offense cannot be considered the absolute worst, and are simply the acts

       necessary to commit the crimes with which . . . Wells was charged and

       Court of Appeals of Indiana | Memorandum Decision 02A04-1709-CR-2126 | March 6, 2018   Page 6 of 10
       convicted.” (Appellant’s Br. p. 16). Thus, he insists that the maximum

       sentence is inappropriate, as it “should generally be reserved for the worst

       offenses and offenders.” (Appellant’s Br. p. 16).


[16]   Our supreme court has observed that “the maximum possible sentences are

       generally most appropriate for the worst offenders.” Buchanan v. State, 767
N.E.2d 967, 973 (Ind. 2002). “This is not, however, a guideline to determine

       whether a worse offender could be imagined. Despite the nature of any

       particular offense and offender, it will always be possible to identify or

       hypothesize a significantly more despicable scenario.” Id. Thus, “we refer

       generally to the class of offenses and offenders that warrant the maximum

       punishment. But such class encompasses a considerable variety of offenses and

       offenders.” Id.


[17]   Notwithstanding whether Wells’ conduct was more or less heinous than other

       domestic abusers, we find that a review of his character warrants the sentence

       imposed by the trial court. We first consider that he has amassed, as described

       by the trial court, an “astonishing criminal record,” dating back to 1970. (Tr.

       Vol. II, p. 244). As a minor, Wells incurred four delinquency adjudications,

       two of which would have been felonies if committed by an adult (arson and

       burglary). As an adult, Wells accumulated sixteen misdemeanor convictions

       (for crimes that include battery, resisting law enforcement, disorderly conduct,

       criminal conversion, operating while suspended, visiting a common nuisance,

       criminal trespass, and possession of paraphernalia) and seventeen felony

       convictions (for crimes that include burglary, theft, dealing in cocaine,

       Court of Appeals of Indiana | Memorandum Decision 02A04-1709-CR-2126 | March 6, 2018   Page 7 of 10
       possession of cocaine, and failure to return to lawful detention). At the time of

       the present offense, Wells was on parole.


[18]   Wells acknowledges his lengthy criminal history but attempts to minimize its

       significance by arguing that “many of his felony convictions were the result of

       multiple [t]heft charges for which he was sentenced at the same time.”

       (Appellant’s Br. p. 15). Wells also argues that “the vast majority of [his prior

       convictions] amounted to non-violent property, driving or drug related crimes.”

       (Appellant’s Br. pp. 15-16). We first note that the fact that sentencing

       proceedings may have been combined does not negate the fact that Wells has

       been convicted of eleven separate instances of felony theft. Furthermore, when

       this court examines a criminal history as part of Appellate Rule 7(B) review, we

       consider not just the severity of past and present crimes, but also, importantly,

       whether the defendant’s past encounters with the criminal justice system have

       served to rehabilitate him and deter future criminal conduct. See, e.g., Atwood v.

       State, 905 N.E.2d 479, 488 (Ind. Ct. App. 2009), trans. denied.


[19]   As the trial court described, Wells has “been given short jail sentences, longer

       jail sentences, short terms of probation[,] longer terms of probation, short terms

       in the Department of Correction, and longer terms in the Department of

       Correction. [He has] been give[n] the benefit of parole, Community Control

       Program, the Re-Entry Court Program, Criminal Division Services, and

       substance abuse treatment.” (Tr. Vol. II, p. 245). He has had “one suspended

       sentence modified, one felony sentence modified, . . . [his] probation modified

       once and revoked once, and . . . parole revoked once. Nothing has worked.”

       Court of Appeals of Indiana | Memorandum Decision 02A04-1709-CR-2126 | March 6, 2018   Page 8 of 10
       (Tr. Vol. II, p. 245). In fact, Wells has previously been convicted of battery, but

       the consequences of that conviction failed to dissuade Wells from committing

       the instant offense. Simply, Wells has refused to lead a law-abiding life.


[20]   Further reflective of his poor character and perpetual refusal to abide by the

       court’s authority is that, while incarcerated, Wells—despite the no-contact

       order—called Hinton. In at least one phone call, he repeatedly instructed

       Hinton to contact the prosecutor and declare that she had decided not to

       “press[] any charges.” (State’s Exh. 17). Wells had been informed of his

       pending felony charges and realized that he was going to “miss out on

       everything.” (State’s Exh. 17). Wells thus directed Hinton to inform the

       prosecutor that “it was fake” and that she “made it up” so that the State could

       not take the matter to trial. (State’s Exh. 17). Attempts to interfere with the

       criminal justice process and to bully victims of domestic violence are not well-

       taken by this court.


[21]   We are also unpersuaded by Wells’ request to consider his “mental health

       issues” as a reason for reducing his sentence because he has failed to

       demonstrate a nexus between the crime committed and his self-reported

       diagnoses of “depression, generalized anxiety, post-traumatic stress disorder

       and paranoid schizophrenia.” (Appellant’s Br. p. 16); see, e.g., Steinberg v. State,

       941 N.E.2d 515, 534-35 (Ind. Ct. App. 2011), trans. denied. The record

       establishes that Wells has repeatedly failed to take advantage of the court’s past

       leniency and reform his criminal mindset. Wells is the very definition of a

       habitual offender, and his sentence is not inappropriate.

       Court of Appeals of Indiana | Memorandum Decision 02A04-1709-CR-2126 | March 6, 2018   Page 9 of 10
                                             CONCLUSION
[22]   Based on the foregoing, we conclude that Wells’ twelve-year sentence is not

       inappropriate in light of the nature of the offense and his character.


[23]   Affirmed.


[24]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 02A04-1709-CR-2126 | March 6, 2018   Page 10 of 10